IN THE SUPREME COURT OF THE STATE OF DELAWARE

JAMES A. WILSON, §
§ No. 480, 2016
Defendant Below- §
Appellant, §
§
v. § Court Below: Superior Court
§ of the State of Delaware
STATE OF DELAWARE, §
§ Cr. ID 1304003168
Plaintiff Below- §
Appellee. §

Submitted: February 16, 2017
Decided: April 27, 2017

Before VALIHURA, VAUGHN, and SEITZ, Justices.
0 R D E R

This 27th day of April 2017, upon consideration of the appellant’s brief
filed under Supreme Court Rule 26(0), his attorney’s motion to withdravv, and
the State’s response thereto, it appears to the Court that:

(l) In March 2016, a Superior Court jury convicted the defendant-
appellant, James A. Wilson, of one count each of Assault in the Second Degree
and Disregarding a Police Officer’s Signal, and three motor vehicle offenses
The jury acquitted Wilson of Possession of a Deadly Weapon during the
Commission of a Felony (“PDWCF”). On September 13, 2016, after a
presentence investigation and upon the State’s motion, the Superior Court

declared Wilson to be a habitual offender and sentenced him to a total period of

seven years at Level V incarceration, followed by one year of probation. This is
Wilson’s direct appeal.

(2) Wilson’s counsel has filed a brief and a motion to withdraw under
Supreme Court Rule 26(c). Counsel asserts that, based upon a complete and
careful examination of the record, there are no arguably appealable issues. By
letter, counsel informed Wilson of the provisions of Rule 26(c) and gave him a
copy of the motion to withdraw and the accompanying brief and appendix.
Wilson also was informed of his right to supplement his attorney’s presentation
Wilson has raised five issues for the Court’s consideration The State has
responded to the Rule 26(0) brief and Wilson’s points and has moved to affirm
the Superior Court’s judgment

(3) The trial record fairly reflects that, on April 4, 2013, Dover police
had a warrant to search a business called Many Things located on West
Loockerman Street in Dover. The warrant also authorized police to search the
persons of James Wilson and Leonard Ingram, the business’ owners. When
police arrived, neither man was in the building. One of the detectives left the
building and recognized Wilson standing nearby on the sidewalk next to a car.
The detective directed nearby back-up officers to detain Wilson. The back-up
officers, who were in full tactical uniform with the word “POLlCE” written on

the front and back, pulled their vehicle in front of Wilson’s vehicle They exited

¥-,.3

their vehicle with their weapons drawn, identified themselves as police officers,
and ordered Wilson to stop. Wilson did not stop. lnstead, he pulled away from
the officers in reverse, backed up his car into a parking lot and then drove away
from the officers in the opposite direction. One block later, Wilson ran a red
light and broadsided a pick-up truck, injuring the driver.

(4) At the close of the State’s evidence, Wilson’s counsel filed a
motion for a judgment of acquittal, which the Superior Court denied. Wilson
then testified at trial that he fled when he saw officers approaching him with
guns drawn because he thought they were going to shoot him. His panic led to
the car accident, but he asserted that he never intended to assault anyone. The
jury convicted Wilson of second degree assault and disregarding an officer’s
signal, as well as related traffic offenses, but acquitted him of PDWCF.

(5) Wilson raises five issues in response to his counsel’s Rule 26(0)
brief on appeal. First, he contends that his arrest was illegal because the search
warrant did not authorize his seizure outside of the Many Things building
Second, Wilson asserts that the evidence was insufficient to prove second degree
assault because the jury acquitted him of PDWCF. Third, he contends that the
evidence was insufficient to prove a felony charge of disregarding an officer’s
signal. Fourth, he argues that the evidence was insufficient to prove second

degree assault because he lacked the requisite state of mind. Finally, he

contends that his trial counsel was ineffective Because this Court will not
consider a claim of ineffective assistance of counsel for the first time on direct
appeal,l we only address Wilson’s first four claims.

(6) The standard and scope of review applicable to the consideration of
defense counsel’s motion to withdraw and an accompanying brief under Rule
26(c) is twofold: (a) the Court must be satisfied that defense counsel has made a
conscientious examination of the record and the law for claims that could
arguably support the appeal; and (b) the Court must conduct its own review of
the record in order to determine whether the appeal is so totally devoid of at
least arguably appealable issues that it can be decided without an adversary
presentation.;'

(7) Wilson’s first claim on appeal is that his arrest was illegal because
the search warrant did not authorize the police to seize him outside of the Many
Things building. Wilson raised this issue in a pretrial motion to dismiss the
indictment3 The Superior Court held a hearing on the motion on March 7,
2016. Wilson argued that the search warrant was not an arrest warrant and that

the police were not authorized to seize or search him outside of the premises

 

' Jol'm.son \’. Stare, 962 A.Zd 233, 234 (Del. 2008).

2 Penson v Oitio, 488 U.S. 75, 83 (1988); McC`o_v v. Court Qf`/lppeals q/` Wisconsin, 486 U.S.
429, 442 (1988); Andcrs i'. Cali/bmia, 386 U.S. 738, 744 (1967).

3 The pretrial motion was docketed as a “Motion to Suppress. The relief sought in the
document, however, requested dismissal of the indictment due to an illegal arrest.

11

authorized to be searched The Superior Court denied Wilson’s motion, holding
that the search warrant specifically authorized the search of Wilson’s person and
did not require that the search of his person take place inside the Many Things
building. Thus, the police were authorized under the warrant to seize Wilson
outside of the premises of Many Things for the purposes of executing the search
warrant.

(8) Generally, we review a trial court's denial of a motion to dismiss
counts of an indictment for abuse of discretion4 We review de novo a trial
court’s legal conclusions and a defendant`s claim of an infringement of a
constitutional right.5 lf the denial of the pretrial motion is based upon the trial
court`s factual findings, we will uphold those findings if they are supported by
sufficient evidence and are not clearly erroneous6

(9) |n the present case, Wilson does not challenge the validity of the
warrant itself Instead, he argues that the police exceeded the scope of the
warrant. Under ll De/. C. § 2305, a warrant may be issued to “authorize the
search of any person, house, building, conveyance, place or other things....”?

The warrant in this case explicitly authorized the search of Wilson’s person, as

 

4 Carlcrti i'. Slare, 2008 WL 5077746, * 3 (Del. Dec. 3, 2008).

5 Rfdgeu‘a_v \'. Statc, 2013 WL 2297078, *2 (Del. May 23, 2013).
" Id.

7 ll Del. C. §2305 (emphasis added).

well as the Many Things building Contrary to his argument, the scope of the
warrant did not restrict the execution of the search of Wilson’s person to the
premises of l'vlany Things. Thus, the police were authorized to seize Wilson
outside ofthe Many Things building for purposes of executing the valid search
warrant of his person. We find no abuse of the Superior Couit’s discretion in
denying Wilson`s pretrial motion in this case.

(10) Wilson`s remaining three claims all challenge the sufficiency of the
evidence to support his convictions As to his second degree assault conviction,
Wilson argues that the evidence was insufficient to convict him because the
State failed to prove that he acted intentionally and because the jury acquitted
him of PDWCF. Under the rule ofjury lenity, however, this Coult may uphold
a conviction that is inconsistent with another jury verdict if there is legally
sufficient evidence to justify the conviction.""

(I l) The Superior Court instructed the jury that, in order to convict
Wilson of second degree assault as charged in the indictment, it must find
beyond a reasonable doubt that Wilson intentionally or recklessly caused
physical injury to the victim by means of a deadly weapon or dangerous

instrument." Thejury was further instructed that a dangerous instrument means

 

t radar v. Sm:e, 513 A.zd 1302, 1306-07(0@1. 1936).
" 11 De!. C. § 612(3)0§).

“any instrument, article or substance which, under the circumstances in which it
is used...is readily capable of causing death or serious physical injury."'" The
jury also was instructed that serious physical injury is a ‘”physical injury which
creates a substantial risk of death. or which causes serious and prolonged
disfigurement, prolonged impairment of health or prolonged loss or impairment
ofthe function ofany bodily organ.”ll

(12) In this case, the State presented evidence that Wilson, while trying
to elude officers executing a valid search warrant, ran a red light and broadsided
the victim’s truck. The jury saw videotaped evidence of the crash. Moreover,
the victim testified about the nature and extent ofhis injuries, which required six
staples to his head and resulted in several ruptured discs for which he was still
undergoing therapy three years later. Viewing this evidence in the light most
favorable to the State, we conclude that any rational juror could have found
Wilson guilty beyond a reasonable doubt of second degree assault by recklessly
causing serious physical injury to the victim by means of a dangerous
instrument12 To the extent that the jury’s guilty verdict on the second degree

assault charge is inconsistent with its acquittal of Wilson on the PDWCF, as

 

m Id. § 222(4).
" rd. § 222(26).
12 Ti[a'en v, .S'mre, 513 A.2d at 1307 {ci'ting Jackson v. Virginia, 443 U.S. 30?, 319 (1979)).

Wilson argues, we find the rule of jury lenity has proper application to explain
the inconsistency13

(13) Wilson’s final argument is that the evidence was insufficient to
prove him guilty of a felony-level charge of disregarding an officer’s signal.
The Superior Court instructed thejury that in order to find Wilson guilty ofthe
charge, it had to find beyond a reasonable doubt that Wilson was driving a
motor vehicle, had received a visual or audible signal from a police officer to
stop, and disregarded the signal.14 In this case, the State’s evidence established
that police officers in tactical gear with the word “POLICE” on their vests
ordered Wilson to stop his car, and Wilson refused to obey the command The
evidence was sufficient to prove the charge of disregarding an officer’s signal
beyond a reasonable doubt.

(14) The Court has reviewed the record carefully and has concluded that
Wilson’s appeal is wholly without merit and devoid of any arguably appealable
issue. We also are satisfied that Wilson’s counsel has made a conscientious
effort to examine the record and has properly determined that Wilson could not

raise a meritorious claim in this appeal.

 

‘3 rd. at 1306-07.
‘4 21 oct C. §4103(b).

NOW, THEREFORE, lT lS ORDERED that the State’s motion to affirm
is GRANTED. The judgment of the Superior Court is AFFIRMED. The

motion to withdraw is moot.

BY THE COURT:

{/` Justice l/